In an action in which a judgment of divorce had been granted to the plaintiff wife, the defendant appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County, dated October 18,1978, as (1) granted the plaintiff’s motion for an upward modification of the child support provision by increasing the award from $400 per month for the parties’ two children to $1,150 per month and (2) denied his motion for a downward modification of the child support provision. Order modified, on the facts, by reducing the child support award from $1,150 per month to $800 per month. As so modified, order affirmed insofar as appealed from, without costs or disbursements. In our view, the increase in support for the two children was excessive to the extent indicated. Mollen, P. J., Hopkins, Suozzi and Rabin, JJ., concur.